Order entered October 22, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00674-CV
                            No. 05-21-00675-CV

              IN RE LAWRENCE ALLEN FULLER, Relator

        Original Proceedings from the Criminal District Court No. 3
                           Dallas County, Texas
          Trial Court Cause Nos. F97-01742-RJ & F97-02170-TJ

                                   ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/    BILL PEDERSEN, III
                                                 JUSTICE